DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim(s) 37-41 is/are objected to because of the following informalities: 
Claim 37 has been indicated as (NEW) text as of the 19 January 2021 amendment. However, the previous amendment (filed 02 June 2020) included a previously amended Claim 37 with different text, reading:

37. The device of claim 35, wherein the vibrational device is configured to deliver more than 15 Watts of ultrasound energy and less than 20 Watts of ultrasound energy.

This previously presented claim 37 was not canceled, but was erroneously omitted from the current claim amendments. This claim should either be reintroduced or canceled via an amended response to this requirement.
Newly filed “Claim 37” (see 19 January 2021 amendments) should be canceled or renumbered as Claim 42 via an amended response to this requirement.
Furthermore, the claims filed 19 January 2021 include two claims numbered as claim “39” which are each dependent on “claim 38”. These claims should be either 
Newly filed Claim 41 makes reference to “claim 40”, however no such “claim 40” has been presented. It is presumed that since this claim references “the foot actuated on-off switch” it is intended that the second iteration of “Claim 39” was intended to be numbered as claim 40. Either Claim 41 should be canceled or its intended parent claim should be renumbered as claim 40.
Appropriate correction is required.


Conclusion
This application is in condition for allowance except for the formal matters noted above with respect to the Objected to Claims 37-41. These claims should either be canceled or renumbered/presented as directed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/22/2021